Citation Nr: 0813575	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Louis, Missouri.  Thereafter, the Boston, 
Massachusetts, RO assumed jurisdiction.  

The veteran appeared at a hearing at the RO before the 
undersigned in December 2007.  

In April 2008, the Board granted a motion to advance this 
appeal on its docket.  


FINDING OF FACT

The veteran's migraines are manifested by completely 
prostrating attacks three to four times per week productive 
of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraines have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

VCAA notice was provided in a January 2006 letter.  The 
January 2006 letter informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The letter did not explicitly tell him to submit all relevant 
evidence in his possession.  It did invite him to submit 
relevant lay and medical evidence and directed him to submit 
all treatment records.  It further told him that it was his 
responsibility to ensure that VA received requested records 
not in Federal custody.  He was thereby put on notice to 
submit relevant evidence in his possession. 

As migraines have already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  The veteran was provided notice as to the 
rating of disability and the effective date in November 2006 
and February 2007 letters.

The January 2006 letter told the veteran that to substantiate 
the claim for increase, he needed evidence that the 
disability had worsened.  The subsequent VCAA letters told 
the veteran that in rating his disability, VA considered 
evidence of the impact of the disability on employment.  He 
offered testimony as to the impact of his disability on daily 
life and employment, thereby demonstrating actual knowledge 
that the impact of the disability on daily life and work 
could substantiate the claim.

Migraines are not rated on the basis of specific test results 
or laboratory findings.  The veteran has argued that his 
migraines are of sufficient frequency to warrant an increased 
rating.  He thereby demonstrated actual knowledge of the 
rating criteria.

The VCAA letters listed examples of the types of evidence 
that could be used to substantiate the claim, thereby 
satisfying the final element of Vazquez-Flores notice.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  Because the 
veteran had ample opportunity to submit additional notice and 
argument after receiving actual notice, he was not prejudiced 
by the timing deficiencies in the RO's notice.  

All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded a VA 
examination.  Based upon the foregoing, no further action is 
necessary to assist the veteran in substantiating the claim.


Applicable Law and Regulations in Increased Ratings Claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The veteran's disability is currently rated under Diagnostic 
Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  This 
diagnostic code provides a 30 percent evaluation for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months, and 
a maximum schedular evaluation of 50 percent for migraines 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

In October 2005, the veteran indicated that his migraines had 
continued throughout the years and had become worse.  

At a January 2006 VA examination, the veteran described right 
frontal headaches that were throbbing, and often radiated to 
the occipital region.  They were often associated with nausea 
and sometimes vomiting with a fair amount of 
photosensitivity.  They lasted from several hours to an 
entire day and were relieved somewhat with acetaminophen, 
taken 1000 to 1500 mgs. at a time.  He had been experiencing 
these headaches two to three times per week for the last two 
years, which constituted a significant increase in frequency.  
He had not tried any form of prophylactic headache medication 
or any other abortive treatment.  He had also not been under 
the care of a neurologist.  

The veteran stated that stress precipitated and sometimes 
exacerbated this condition.  He felt better when lying in a 
dark room and being able to sleep.  He stated that these 
symptoms had restricted his activities and when he worked 15 
years ago they consumed all of his sick time and some of his 
vacation time.  

The examiner noted that the veteran's headaches were non-
positional and had never been associated with any form of 
sensory or motor change or altered awareness.  There had also 
never been a thunderclap onset.  

It was the examiner's impression that the veteran had post-
traumatic headaches with migraine features.  The frequency 
and severity had worsened over the last 5-10 years.  

At his December 2007 hearing, the veteran testified that on 
average he would have migraines two to three times per week.  
They would come on suddenly, and sometimes cause vomiting.  
When he had a migraine he would get into bed, put the pillow 
over his head, shut the door so he would not hear anything or 
see any light, and stay in bed until it started to improve.  
He noted that these attacks could last a short period of time 
or could continue for many hours.  He stated that his 
symptoms had been worsening.

The veteran also reported having photo flashes with his 
migraines.  The veteran indicated that he stopped working 
approximately 15 years ago, but that when he worked, he 
missed approximately six weeks of work per year due to 
migraines. He would use all his vacation and sick time.  

The evidence consistently describes migraine attacks 
occurring 2 to 3 times per week lasting anywhere from hours 
to days in duration.  These attacks require the veteran to 
lie down and isolate himself.  They can be viewed as 
completely prostrating.  Although he is retired, he lost 
significant time from work when he was employed.  The current 
frequency of attacks would produce severe economic 
inadaptability, if he did attempt current employment.

The veteran's disability approximates the criteria for a 50 
percent evaluation.  38 C.F.R. §§ 4.7, 4.21.  This is the 
maximum schedular evaluation for migraines.  Diagnostic Code 
8100.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The 50 percent evaluation contemplates severe economic 
inadaptability.  There is no evidence of marked interference 
with employment beyond the severe impact contemplated by the 
schedular evaluation.

In addition, migraines have not required any hospitalization.  
Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A 50 percent evaluation is granted for migraines.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


